                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION

XAVIER RAY TURNER                                   §

VS.                                                  §      CIVIL ACTION NO. 1:20-CV-448

OFFICER CREDIT                                       §

                    MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Xavier Ray Turner, a prisoner confined at the Jefferson County Jail, proceeding pro

se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Officer Credit.

           The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 11) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.


      SIGNED this the 2 day of July, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                2
